United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
E.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sayville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-722
Issued: October 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 22, 2009 appellant filed a timely appeal from a November 12, 2008 merit
decision of the Office of Workers’ Compensation Programs finding that she received an
overpayment of compensation and that she was at fault in its creation. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of $10,954.64 for the
period December 8, 2005 to April 14, 2006 because she received compensation for total
disability simultaneously with leave from the employing establishment; and (2) whether the
Office properly found that she was at fault in the creation of the overpayment.
FACTUAL HISTORY
This case is before the Board for the second time. On July 24, 2008 the Board issued an
order remanding the case for the Office to provide appellant with a telephone conference. The

findings of fact and the conclusions of law from the prior order are hereby incorporated by
reference. The relevant facts from the case will be set forth.
On December 4, 2000 appellant, then a 42-year-old letter carrier, filed an occupational
disease claim alleging that she sustained bursitis of the right arm due to factors of her federal
employment. The Office accepted her claim for right calcific tendinitis, right shoulder capsulitis
and right medial epicondylitis. On April 10, 2006 it accepted that appellant sustained a
recurrence of disability beginning December 8, 2005. The Office paid appellant $20,464.17 in
compensation for the period December 8, 2005 through August 5, 2006. On August 21, 2006 it
advised appellant that it was paying her $20,464.17 for the period December 8, 2005 to
August 5, 2006 and, thereafter, paying her on the periodic rolls.
On September 26, 2006 the employing establishment informed the Office that it had paid
appellant leave from December 8, 2005 through April 14, 2006. The Office calculated that it
paid her $10,954.64 in net compensation from December 8, 2005 through April 14, 2006.
On September 26, 2006 the Office informed appellant of its preliminary determination
that she received an overpayment of $10,954.64 for the period December 8, 2005 to April 14,
2006 because she received leave from the employing establishment at the same time as she
received compensation for total disability from the Office. It notified her of its initial finding
that she was at fault in the creation of the overpayment. The Office advised appellant that,
within 30 days of the date of the letter, she could request a telephone conference, a final decision
based on the written evidence or a prerecoupment hearing.
On October 6, 2006 appellant, through her attorney, requested a telephone conference on
the issues of fact of overpayment, fault and waiver. Counsel also requested that the Office allow
deductions of $1,000.00 from each compensation check as repayment. He asserted that the
Office had not included an overpayment recovery questionnaire with the preliminary notification
of overpayment.
On September 27, 2007 appellant began receiving disability retirement benefits from the
Office of Personnel Management (OPM) effective September 27, 2007.
By decision dated November 1, 2007, the Office finalized its finding that appellant
received an overpayment of $10,954.64 for the period December 8, 2005 to April 14. 2006
because she received compensation for total disability and leave from the employing
establishment. It found that she was at fault in the creation of the overpayment and, thus, was
not entitled to waiver. The Office determined that appellant should forward a check for the
entire amount as repayment of the overpayment.
A telephone conference was held on October 2, 2008. Appellant related that she had not
received an overpayment recovery questionnaire and the Office informed her that it would send
her another questionnaire. She questioned whether an overpayment existed as “she used her
leave and she would have received that time back anyway.” The Office claims examiner stated,
“I explained that [appellant] was unable to receive pay for her sick and annual time as well as
compensation for the same period. I inquired as to why [she] cashed the check, although she

2

never filed a CA-7 form for the period claimed. [Appellant] stated that she waited several
months for monies and that she needed the money to live.”
On October 2, 2008 the Office mailed appellant an overpayment recovery questionnaire
and provided her 30 days to complete and return the form.
By decision dated November 12, 2008, it finalized its finding that an overpayment of
$10,954.64 from December 8, 2005 through April 14, 2006 occurred because she received
compensation for leave used and further finalized its preliminary finding not without fault in
creating the overpayment.1 The Office found that appellant should forward a check for the entire
amount to repay the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8129(a) of the Federal Employees’ Compensation Act2 provides that, where an
overpayment of compensation has been made because of an error or fact or law, adjustment shall
be made by decreasing later payments to which an individual is entitled.3 Section 8116 of the
Act defines the limitations on the right to receive compensation benefits. This section of the Act
provides that, while an employee is receiving compensation, she may not receive salary, pay or
remuneration of any type from the United States, except in limited circumstances.4 Section
8118(c) of the Act provides that compensation for disability does not begin until termination of
continuation of pay or the use of annual or sick leave ends.5 If an employee returns to work and
has earnings or is in a paid leave status, she is not entitled to receive wage-loss compensation for
temporary total disability for the same time period.6
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained right calcific tendinitis, right shoulder
capsulitis and right medial epicondylitis due to factors of her federal employment. It further
accepted that she sustained a recurrence of disability on December 8, 2005 and paid her
compensation beginning that date. On September 26, 2006 the employing establishment
informed the Office that appellant received leave from December 8, 2005 through
April 14, 2006. The Office determined that it paid her $10,954.64 in net compensation for the
period December 8, 2005 through April 14, 2006.

1

The Office included language relevant to determining whether appellant was entitled to waiver in finalizing its
determination that she was at fault in the creation of the overpayment; however, any error is harmless as it does not
affect the disposition of the case.
2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8129(a).

4

Id. at § 8116(a).

5

Id. at § 8118(c).

6

See 20 C.F.R. § 10.401.

3

The Board finds that appellant received an overpayment of $10,954.64. An employee is
not entitled to receive paid leave and compensation for the same period.7 Appellant has not
challenged that she received compensation for disability and leave from the employing
establishment but instead argued that she was entitled to receive both her leave and
compensation. The Act, however, specifically prohibits receiving wage-loss compensation from
the Office while using annual or sick leave.8 As appellant received both wage-loss compensation
for total disability and leave from the employing establishment, there exists an overpayment of
compensation in the amount of $10,954.64.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act9 provides that “[a]djustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.” Section 10.433 of the Office’s implementing regulations10
provide that in determining whether a claimant is at fault, the Office will consider all pertinent
circumstances. The regulation states:
“Each recipient of compensation benefits is responsible for taking all reasonable
measures to ensure that payments he or she receives from the Office are proper.
The recipient must show good faith and exercise a high degree of care in reporting
events which may affect entitlement to or the amount of benefits. A recipient
who has done any of the following will be found to be at fault with respect to
creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect.”
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in creating an overpayment of compensation
because she accepted payments which she knew or should have known to be incorrect. It must,

7

See L.C., 59 ECAB ___ (Docket No. 08-209, issued June 16, 2008); Lee B. Bass, 40 ECAB 334 (1988); 5
U.S.C. §§ 8116, 8118.
8

5 U.S.C. § 8118.

9

Id. at § 8129(b).

10

20 C.F.R. § 10.433.

4

thus, establish that at the time appellant received the compensation checks in question, she knew
or should have known that the payment was incorrect.11
The Board finds that appellant is not without fault in the creation of the overpayment.
The Office informed appellant on August 21, 2006 that it was paying her compensation for
disability for the period December 8, 2005 through August 5, 2006. Appellant was aware that
she received compensation covering the period during which she used leave. When questioned
by the claims examiner in the telephone conference as to why she cashed the check, she stated
that she needed the money to meet living expenses. Appellant also asserted that she was entitled
to both leave and disability compensation. In applying the tests to determine fault, the Office
applies a “reasonable person” test.12 While appellant contends that she was entitled to both leave
and compensation, it was not reasonable for her to expect that she could receive compensation
for total disability from the Office and also sick or annual leave from the employing
establishment.13 The Board, thus finds that, under the circumstances of the case, she is not
without fault in the creation of the overpayment.
On appeal, appellant argues that she did not receive an overpayment questionnaire from
the Office after the telephone conference. She nonetheless obtained the overpayment recovery
questionnaire form from the computer and timely sent it to the Office; however, the Office did
not consider the form in reaching its decision. Appellant asserts that she would suffer severe
hardship repaying the overpayment. The record indicates that the Office mailed a copy of the
overpayment recovery questionnaire to her correct address on October 2, 2008. The Board has
held that, in the absence of evidence to the contrary, a letter properly addressed and mailed in the
due course of business, such as in the course of the Office’s daily activities, is presumed to have
arrived at the mailing address in due course. This is known as the mailbox rule.14 There is no
evidence that the overpayment questionnaire was returned to the Office and the record does not
establish that the Office received a completed questionnaire from appellant prior to issuing its
November 12, 2008 decision. Regarding appellant’s argument that she would incur hardship
repaying the overpayment, the Board notes that she is not without fault in creating the
overpayment, she is not entitled to wavier.15
CONCLUSION
The Board finds that appellant received an overpayment of $10,954.64 for the period
December 8, 2005 to April 14, 2006 because she received compensation for total disability and

11

See Otha J. Brown, 56 ECAB 228 (2004); Robin O. Porter, 40 ECAB 421 (1989).

12

Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

13

See L.C., supra note 9.

14

Jeffrey M. Sagrecy, 55 ECAB 724 (2004).

15

See Tammy Craven, 57 ECAB 689 (2006) (if an individual is at fault, the Office may not consider waiver).

5

leave from the employing establishment.16 The Board further finds that the Office properly
found that appellant is at fault in the creation of the overpayment.17
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 12, 2008 is affirmed.
Issued: October 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those cases where the Office
seeks recovery from continuing compensation payments under the Act. See Joan Ross, 57 ECAB 694 (2006).
17

Appellant submitted new medical evidence with her appeal. The Board has no jurisdiction to review new
evidence on appeal; see 20 C.F.R. § 501.2(c).

6

